                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,                        )          CASE NO. 8:12CR0359
                                                 )
                       Plaintiff,                )
                                                 )          ORDER RELEASING
v.                                               )          DEFENDANT FROM CUSTODY
                                                 )
JOHN DOYLE,                                      )
                                                 )
                       Defendant.                )

       This matter is before the Court on the Report for Modifying the Conditions of Supervision

with Consent of the Offender (Filing No. 59). United States Probation Officer Chessie A. Vesely

has advised this court the Bureau of Prisons and the residential reentry center, Dismas Charities, has

given Defendant a date to commence his residence there of Friday, March 29, 2019.

       Upon Consideration of the facts and the law, the Court hereby ORDERS: that the

Defendant shall be released from the U.S. Marshal Office in the federal courthouse, not later

than 9 a.m. on Friday, March 29, 2019, and immediately report to Dismas Charities, at 506

Crown Point Ave., Omaha, NE.

       In addition, the Defendant remains subject to all of the previously ordered conditions of

his Supervised Release. Further, the Court orders that if the Defendant fails to follow all his

terms of Supervised Release, the Court shall be notified immediately so that a warrant may issue.

       DATED this 28th day of March, 2019.


                                                      BY THE COURT:

                                                      s/ Joseph F. Bataillon
                                                      Senior United States District Judge
